The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-10, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, the limitation “mark driver as configured” and in claim 17 “self-configuring drivers…”  are very broad with limited support from the specification.  Generally, the word configure is very broad.  Applicant will need to provide more information in the claim on how the configuration is being performed in order to overcome the rejection.
In claims 7 and 15, the returning of the driver configuration Is being rejected for lack of antecedent basis.  Claims 7 and 15 refers to the returning of the driver configuration, however nowhere in claims 5 and 13 a returning driver configuration.  The returning of the driver configuration has not been defined from a previous claim to refer to.  Applicant needs to fix that to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnham (US Patent Application 20160371553).
As per claim 1, Farnham teaches one or more non-transitory computer-readable storage media storing computer-executable instructions that, if executed by one or more processors, cause the one or more processors to perform acts comprising [fig. 2, processing system]:
sending a request to a driver to perform object reflection to obtain attribute information on at least one software object associated with the driver [0047, 0058, 0060, 0077, fig. 2 and 4, vehicle tracking information is requested and provided.  Tracking information such as status, location, and some other information related to the driver of the vehicle].
receiving from the driver the attribute information obtained by the reflection in accordance with the request [0036, 0077, fig. 7, as shown in figure 7 the received information include attribute information such as vehicle identification and driver name and so forth].
mapping the received attribute information to corresponding fields in a schema such that data received corresponding to each attribute is configured to be stored to its respective corresponding field thereby self-configuring the driver [0059, 0067, 0082, fig. 5, 9, and 11, as pointed out information requested sent to the mapping engine where data is mapped based on specific parameter or attribute].
marking the driver as configured [0094, fig. 11, as shown in figure 1 the system is configured based on matching or mapping data information].

As per claim 17, Farnham teaches a system, comprising [system of figure 2]:
one or more processors [laptop, fig. 2].
memory storing one or more computer-readable instructions that, if executed by the one or more processors, cause the one or more processors to perform acts comprising [memory and processor inside laptop fig. 2]:
receiving, from a driver of a first content source, attribute information of the driver [0036, receiving driver information from vehicle tracking system].
establishing metadata field format information to fit a schema [0045, 0050, metadata stored in human readable format].
self-configuring drivers of a plurality of content sources other than the first content source with the established metadata field format information [0094, fig. 11, as shown in figure 11 and explained specific data fields mapped for specific drivers where some others are excluded].

As per claim 4, Farnham teaches receiving one or more data records from the driver [0036, receiving information from the driver of the vehicle].
storing the received one or more data records from the driver into the schema according to the mapping of the attributes to the fields in the schema [0047, 0049-0050, received information is stored to the database according to the metadata attribute]. 

As per claim 5, Farnham teaches the one or more data records have respective fields of metadata describing packetized data corresponding to the respective data record, and the metadata includes, for each of the one or more data records, a datatype, a name of each field, and a size of each field [0050, different type of meta data can be used such as video and other type of data that can be read or identify by users].

As per claim 6, Farnham teaches the packetized data comprises sensor data configured from a single source, and the metadata includes time of data capture of the sensor data by the single source [0080, fig. 8 various type of information to capture and display data]. 

As per claim 7, Farnham teaches the returning of the driver configuration information includes returning a default value for a field having no data that can be returned [0037, return video data to low enforcement vehicle].

As per claim 8, Farnham teaches the new driver configuration information includes a value to override the default value [0050, edit metadata value and edit metadata information].

As per claim 9, Farnham teaches determining occurrence of an event [0037, incident occurring].
formatting metadata in one or more data records with a schema in accordance with the new driver configuration information [0044, metadata related to incident information].
outputting the formatted metadata in the one or more data records in response to the determining of the occurrence [0047, 0049-0050, metadata related to video information].

As per claim 10, 13-16, 18, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 10, 13-16, 18, and 20 are also anticipated by Farnham for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US Patent Application 20160371553) in the view of Chan (US Patent Application 20210133808).
As per claim 2, Farnham does not teach the mapping of the received attribute information to corresponding fields in a schema is based at least on a lookup table indicating likely synonyms of field attributes of objects from the driver to the fields in the schema.
However, Chan teaches the mapping of the received attribute information to corresponding fields in a schema is based at least on a lookup table indicating likely synonyms of field attributes of objects from the driver to the fields in the schema [0091-0094, 103, fig. 4-5, as shown in figures 4-5 and explained in the listed paragraphs, driver information is mapped based on specific criteria and profile.  In this case, specific information is mapped to specific field].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farnham to include the method of Chan to map driver information with specific information from the server.  In this case, specific criteria can be sued to look at specific information and perform matching. 

As per claim 19, Farnham does not teach the establishing of the metadata field format information includes modifying a driver configuration received from the driver of the first content source to fit a schema different from that of the driver configuration received from the driver of the first data source; and the self-configuring includes of the drivers of the plurality of content sources other than the first content source with the modified field format information.
However, Chan teaches the establishing of the metadata field format information includes modifying a driver configuration received from the driver of the first content source to fit a schema different from that of the driver configuration received from the driver of the first data source [0189, 0191, fig. 1-2, modifying driver profile matches specific criteria].
the self-configuring includes of the drivers of the plurality of content sources other than the first content source with the modified field format information [0198, setting portion of driver based on information].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farnham to include the method of Chan to allow modifying driver profile and setting data accordingly.

As per claim 11, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 11 is also rejected as being unpatentable over Farnham in view of Chan for the same reasons set forth in the rejected claims above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farnham (US Patent Application 20160371553) in the view of Allen (US Patent Application 20190019122).
As per claim 3, Farnham does not teach the lookup table is generated from a machine learning algorithm based on prior successful mappings.
However, Allen teaches teach the lookup table is generated from a machine learning algorithm based on prior successful mappings [0035, 0070, as pointed out machine learning technique can be used for training and provide a result where data can be matched based on training and history].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Farnham to include the method of Allen to use machine learning techniques for mapping criteria. 

As per claim 12, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 12 is also rejected as being unpatentable over Farnham in view of Allen for the same reasons set forth in the rejected claims above. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagio (US 20200211216) teaches information processing device.
Silver (US 20130344856) teaches automatic identification of a vehicle driver based on driving behavior.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187